The main insurance policy was issued to H. G. Smith, contractor, to cover liabilities stated therein. At the top of the first page of the policy appears the following statement: "This policy provides protection against liability only with respect to hazards described in the coverage riders attached." In the main policy H. G. Smith is always referred to as "the assured." In the printed rider attached the name of the assured is stated as Atlantic Coast Line Railroad Company. Item 5 of the rider is partly printed and partly typewritten. The printed part is as follows: "The assured is the owner or contractor by whom the operations described in item 3 are to be let or sublet. And it is agreed that all such operations shall be undertaken by and under contract or contracts with and wholly at the risk of independent contractors." The typewritten part is as follows: "Assured is neither owner nor contractor." The coverage rider (printed) is as follows: "The public liability policy of which this coverage rider and the declarations on the reverse side hereof are made a part provides protection in accordance with the provisions, conditions and limitations of said policy, but subject to the exceptions hereinafter stated, with respect to such accidents, (a) caused by the conduct of the work described in the declarations let or sublet by the assured to independent contractors or independent subcontractors; or (b) caused by the existence, location or condition of materials and equipment used by any such independent contractor or independent subcontractor in the conduct of the work described in the said declarations, or delivered for use of any such independent contractor or independent subcontractor at any location where such work or any work incidental thereto is being conducted.
"Exceptions to this agreement. Said agreement as respects protection afforded by virtue of this coverage rider shall not apply to (A) liability for damage to property unless a premium charge therefor is made in said declarations. (B) liability for bodily injuries unless a premium charge therefor is made in said declarations, (C) liability of any nature assumed by the assured by any oral or written contract, nor (D) liability for bodily injuries or *Page 836 
damage to property, (1) caused by any employee of the assured, or (2) caused by any accident occurring after final completion, at the place of occurrence of such accident, of the work let or sublet by the assured; or (3) caused (a) by or during the exercise by the assured of supervision or control over the work covered by this policy, or (b) by reason of materials or equipment furnished by the assured to be used in connection with said work, unless the assured carries workmen's-compensation and public-liability insurance on said work with this company, or unless such supervision, control or furnishing of materials or equipment is disclosed in said declarations.
"Premium. The premium is based upon the total cost of all work described in said declarations performed during the policy period for the assured by all independent contractors and independent subcontractors, including the cost of all labor, material used or delivered for use, allowances, bonuses and commissions paid or due. If the premium computed on the entire cost of such work, so performed, exceeds the estimated premium set forth in said declarations, the assured shall immediately pay to the company the additional premium earned. If such entire cost is less than the sum so set forth the company shall return the unearned premium when determined. The assured shall, at the end of the policy period, whenever requested by the company, furnish the company with a written statement showing the total cost of all work described in said declarations, performed under contract during the whole or any part of the policy period, and the company shall be permitted at any reasonable time to examine the books and records of the assured as respects the cost of such work. The rendering of any statement by the assured or the payment of premium thereon shall not bar examination of the assured's books and records by the company at any time within one year after expiration of said policy nor the company's right to any additional premium earned."
There appears the following typewritten railroad protective public liability endorsement: "It is agreed that paragraph (a) personal injuries under section 1, payment of loss, of the public liability policy of which this endorsement is issued to form a part, is expunged and the following substituted therefor: 1. To pay on behalf of the assured all claims for damages, for which the assured is legally liable, arising from bodily injury (including death at any *Page 837 
time resulting therefrom) accidentally suffered or alleged to have been suffered by any person during the policy period, by reason of the prosecution of the work described in item 3 of the declarations by H. G. Smith, contractor, his agents, employees or subcontractors, or by reason of the existence of materials intended for such work placed upon the premises in item 3 of the declarations, or lawfully maintained upon the ways adjacent thereto; 2. (a) To defend in the name of and behalf of the assured any suit brought against the assured, seeking damages on account of such bodily injury or death, even if such suit is groundless, false or fraudulent; (b) To pay, irrespective of the limit of liability stated in the policy, all costs, all premiums on attachment and appeal bonds, taxed against the assured or required in such proceedings, all expense incurred by the company and all interest accruing after the entry of judgment upon such part thereof as shall not be in excess of the limit of the company's liability, until the company has paid, tendered, or deposited in court the amount of such judgment or such part thereof as does not exceed the limit of the company's liability, as expressed in the policy. It is further understood and agreed that when railroad employees are assigned or loaned to the person, firm or corporation described in paragraph 1 above, to perform work in connection with the operations covered by this policy which is not in any way connected with the movement of trains of the railroad, or is not done under the direct control of the railroad, and if such railroad employees are subject to the direction and control of such person, firm or corporation in all matters pertaining to their work and are included on the pay rolls of such person, firm or corporation, then for the purposes of this insurance such employees shall be regarded as employees of such person, firm or corporation."
It will be noted that the policy and the printed rider were intended to be used in connection with a policy issued to a builder or contractor, and were not intended to apply to an insured such as the railroad is in this case. In that event the typewritten rider is the only contract with the railroad, and it clearly covers accidents due to the negligence of the employees of the railroad. Assuming that the exceptions in the printed rider apply to the railroad as "the assured," the typewritten coverage is in conflict, if not simply making the whole contract as to the railroad ambiguous, the construction *Page 838 
is demanded under applicable rules of law which are too well known to be discussed that the contract covers the negligence of the employees of the railroad. Any other construction would mean that the contract so far as indemnity to the railroad was concerned was an idle gesture, and the payment of a premium by the contractor was for a blank piece of paper.